Restriction Requirement

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
i.	Group I, claim(s) 1-8, drawn to a cured product formed from an acrylic resin composition,
ii.	Group II, claim(s) 9-13, drawn to a method of manufacturing a cured product of an acrylic resin composition, and
iii.	Group III, claim(s) 14 and 15, drawn to an interior material, comprising a cured product of an acrylic resin composition on a substrate.
The inventions listed as Groups I to III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature that is common to Groups I to III is a cured product of an acrylic resin composition. This feature is taught by the prior art to Ozeki et al. (JP 2005272564 A, cited as X ref. in International Search Report, Derwent Ab.), which teaches a hardened film (i.e. cured product) formed by irradiating an acrylic resin composition comprising a polymerizable urethane acrylate oligomer, a polyfunctional methacrylate monomer and an acrylate monomer (i.e. an acrylic resin composition). Thus, given that the common technical feature of presently cited claims in Groups I to III fails to define a contribution over Ozeki et al., the common technical feature does not amount to a special technical feature.
In light of above, there is lack of unity between the cited groups.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even if the requirement is traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out the supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence to identify such evidence now of record showing the inventions to be obvious variants or clearly submit on the record that this is the case. In either instance, if the examiner finds one or more inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under of 35 U.S.C. 103 (a) of the other invention.

A telephone call to Mr. Yong Choi on 12/30/21 to request an oral election to the above restriction requirement did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762